district court ordered that the difference between appellant's reduced
                    monthly spousal support obligation, and his monthly spousal support
                    obligation as provided for in the divorce decree, would accrue without
                    interest, to be paid after the original spousal support term expires.' In a
                    subsequent order entered in April 2011, the district court again set forth
                    appellant's monthly spousal support obligation of $750, and added $550
                    per month to the end of the spousal support term. The district court also
                    reduced to judgment $18,000, which represented the amount the district
                    court had added to the end of the spousal support term since the last
                    hearing. Lastly, the district court provided that respondent receive her
                    interest in the profit sharing plan's value as of February 22, 2008. This
                    appeal followed.
                                Because the district court considered appellant's change in
                    circumstances in its November 2009 order, we conclude the district court
                    did not abuse its discretion when it temporarily modified appellant's
                    spousal support obligation in that order.      See Wolff v. Wolff,   112 Nev.
                    1355, 1359, 929 P.2d 916, 918-19 (1996) (providing that this court reviews
                    a spousal support award for an abuse of discretion). Further, because the
                    divorce decree provided that respondent was to receive her one-half
                    interest in the profit sharing plan's value as of February 22, 2008, we
                    conclude that the district court did not abuse its discretion in resolving the


                           'We conclude that because both the November 2009 order and the
                    April 2010 order were temporary orders, we have jurisdiction to consider
                    appellant's challenges to those orders in his appeal from the April 2011
                    order permanently modifying his spousal support obligation. See Consol.
                    Generator-Neu., Inc. v. Cummins Engine Co., Inc., 114 Nev. 1304, 1312,
                    971 P.2d 1251, 1256 (1998) (explaining that this court may review
                    interlocutory orders in an appeal from a final judgment).

SUPREME COURT
         OF
      NEVADA
                                                           2
(0) 1 947A    et'
                  parties' dispute over the issue and directing that respondent's share of the
                  profit sharing plan would be valued as of February 22, 2008.         See id.

                  (explaining that this court reviews a division of community property for an
                  abuse of discretion). Accordingly, we affirm these portions of the district
                  court's November 2009 and April 2011 orders.
                              We conclude, however, that the district court abused its
                  discretion in modifying appellant's spousal support obligation in the April
                  2010 and April 2011 orders. Even though the district court concluded that
                  a change in circumstances warranted a reduction in appellant's spousal
                  support obligation, instead of simply reducing the amount of monthly
                  spousal support to reflect the change in circumstances, the district court
                  increased the spousal support term to account for the difference, thereby
                  retaining the total amount of spousal support owed.     See NRS 125.150(7)
                  (allowing a court to modify unaccrued spousal support when a change in
                  circumstances warrants the modification). The difference between the
                  original and the reduced monthly spousal support amounts had yet to
                  accrue, and nothing in the record on appeal demonstrates that the district
                  court found that appellant's income would return to its pre-divorce amount
                  by the time the original spousal support term ended. Thus, we conclude
                  the district court abused its discretion by adding these amounts to the end
                  of the spousal support term in both the April 2010 and April 2011 orders. 2
                  See Wolff, 112 Nev. at 1359, 929 P.2d at 918-19. For the same reason, it

                        2Because it is unclear whether the district court would have reduced
                  appellant's spousal support amount in its April 2011 order to $750 per
                  month if it was not adding $550 per month to the end of the spousal
                  support term, we are unable to determine if such a reduction was an abuse
                  of discretion, and thus, we reverse this spousal support reduction and
                  remand for further consideration.

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ea
                  was improper to reduce these amounts to judgment in the April 2011
                  order. Id. Accordingly, we reverse the district court's April 2010 order
                  and the portions of the April 2011 order modifying appellant's spousal
                  support obligation and reducing $18,000 in spousal support arrears to
                  judgment, and we remand this matter to the district court for proceedings
                  consistent with this order.
                              It is so ORDERED.



                                                                                        ,   J .




                                                             Hardesty


                                                                                            J.



                                                                                            J.




                  cc: Hon. Vincent Ochoa, District Judge
                       Steinberg Law Group
                       Sterling Law, LLC
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    ea